Citation Nr: 1752891	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-27 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, multiple joint pain, chronic blackouts, headaches and limb movement, to include as a qualifying chronic disability based on service in the Southwest Asia theater of operations.  

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected undiagnosed illness with in-coordination claimed as neurological symptoms.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to May 1991 and from July 1993 to February 1995.  He had additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a 
TDIU is warranted.  In this regard, a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is before the Board as captioned above. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Initially, the Board notes that during the August 2017 Board hearing, the Veteran indicated that he had been treated by a number of private physicians, to include Drs. Breedon and Gonzales, for his asserted disabilities.  A review of the claims file reveals that the identified private medical records have not yet been associated with  the evidence of record.  On remand, the AOJ must endeavor to obtain any additional  private treatment records identified by the Veteran that have not yet been associated with his claims file.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b).

With specific regard to the issues of service connection for disabilities manifested by chronic fatigue, multiple joint pain, chronic blackouts, chronic headaches, and periodic limb movement, to include as qualifying chronic disabilities under 38 C.F.R. §  3.317, the Veteran was examined by VA in November 2010 at which time the examiner concluded that each asserted disability was a disease with a clear and specific etiology and diagnosis or a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner further concluded that he was unable to relate the conditions to a specific substance exposure event experienced by the Veteran during service in Southwest Asia because he disposes of no information of exposure to a specific substance known to cause each condition.  The Board finds that the findings of this examination are inadequate as the examiner did not provide an explanation of the reasons for the conclusions reached.  

It is also unclear whether any of the asserted disabilities are part of the disability picture presented by the already service-connected undiagnosed illness with in-coordination claimed as neurological symptoms.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issue of an increased disability rating for the service-connected undiagnosed illness with in-coordination claimed as neurological symptoms, during the August 2017 Board hearing, the Veteran asserted that the disability had increased in severity since the most recent April 2011 VA examination as he had been having more frequent periods of incoordination.  As this suggests that the Veteran may have experienced an increase in severity of his service-connected disability since the most recent VA examination, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall provide the Veteran with appropriate Authorization and Consent to Release Information to the VA (VA Forms 21-4142), and obtain and associate with the claims file the already identified private treatment records, to specifically include records from Drs. Breedon and Gonzales as identified during the August 2017 Board hearing.

If a negative response is received from the Veteran, such should be associated with the claims file, and the Veteran informed of that fact, of what steps were taken to obtain them, that the claim will be adjudicated without the records, and that if he obtains and submits them at a later date the claim may be readjudicated.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted disabilities manifested by chronic fatigue, multiple joint pain, chronic blackouts, chronic headaches, and periodic limb movement, to include as qualifying chronic disabilities under 38 C.F.R. §  3.317.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is asked to address each of the following questions:

(1) Provide a current diagnosis for any disabilities manifested by chronic fatigue, multiple joint pain, chronic blackouts, chronic headaches, and periodic limb movement. 

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(2)  For each diagnosed disorder, is it at least as likely as not that it had its onset directly during the Veteran's qualifying period of service or is otherwise related to any event or injury during his qualifying period of service?

(3)  If the Veteran's diagnosis includes arthritis in either any joint, is it at least as likely as not that it manifested itself in the first post-service year?

(4)  If a nexus to his qualifying period of service cannot be established for any disability, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If it is determined that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during his qualifying period of service, to include his service in Saudi Arabia.

If the examiner finds that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected undiagnosed illness with in-coordination claimed as neurological symptoms.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The VA examiner is directed to identify all present symptoms and manifestations attributable to the Veteran's service-connected disability, in accordance with the rating criteria specified under Diagnostic Code 8862-6204.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




